DETAILED ACTION
Allowable Subject Matter
Claims 2-5, 11-13 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 10, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozato et al. US 2020/0226755 hereinafter referred to as Shimozato in view of Scott US 2018/0317832 hereinafter referred to as Scott.
In regards to claim 1, Shimozato teaches:
“A signal control module, integrated to a low coherence interferometry, the low coherence interferometry comprising a one-dimensional array image sensor”
 Shimozato Figure 1 teaches an interferometer.  Shimozato teaches in paragraph [0035] light source 110 is a low coherent light source.  Shimozato paragraph [0046] teaches lines sensor 144.
“the signal control module comprising: an image acquisition controller, configured to send a one-dimensional image acquisition control signal to control the one-dimensional array image sensor to capture one-dimensional image information of an object-to-be-tested”
Shimozato Figure 2 teaches a control unit 200 comprises a signal acquiring unit 210.   Shimozato teaches in paragraph [0050] the signal acquiring unit 210 is connected to the light source 110, the X galvano scanner 123 and the Y galvano scanner 124, the driving members (not shown) configured to drive the mirror 133 and the focus lens 122, and the line sensor 144. The signal acquiring unit 210 is also connected to the operation input unit 170, and is configured to control the light source 110 and other components depending on input contents to scan the measurement light over the anterior eye Ea or the fundus Er of the eye to be inspected E.
“and a signal controller, coupled to the image acquisition controller, and configured to send a two-dimensional image acquisition control signal,...”
Shimozato teaches in [0085] in Step S502, the light source control unit 211 turns on the light source 110.  Then, the scanner control unit 212 controls to drive at least one of the X galvano scanner 123 or the Y galvano scanner 124 to perform a B-scan including "m" A-scans with the measurement light based on the light from the light source 110.  Whatever hardware executes the logic of step S502 performs the step of sending an acquisition control signal.
“... and the one-dimensional array image sensor captures the one-dimensional image information of the object-to-be-tested at different positions along a direction according to the one-dimensional image acquisition control signal and the two-dimensional image acquisition control signal, and the one-dimensional image information corresponding to the different positions constitutes two-dimensional image information of the object-to-be-tested”
This feature is nothing more than using the A-scan images to build the B-scan image.  Shimozato teaches in paragraph [0085] the scanner control unit 212 controls to drive at least one of the X galvano scanner 123 or the Y galvano scanner 124 to perform a B-scan including "m" A-scans with the measurement light based on the light from the light source 110.  The sensor signal acquiring unit 215 samples the OCT signal input from the line sensor 144, and stores the sampled OCT signal in the memory unit 230.
Shimozato does not explicitly teach:
“wherein the image acquisition controller further sends a synchronization signal synchronized with the one-dimensional image acquisition control signal to the signal controller, wherein the one-dimensional image acquisition control signal and the two-dimensional image acquisition control signal are synchronized with each other in timing”
However, this feature merely recites the known workings of A-scans and B-scans.  Shimozato points out the B-scans are “m” A-scans.  While it is not explicitly stated a synchronization is performed, those of ordinary skill understand that in order to construct the B-scans from the A-scans a synchronization of the scanning mirrors are required.  Essentially constructing an image frame using individual lines.  This is the conventional method of generating an image.  Therefore, this feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Scott teaches in paragraph [0089] light emission is synchronized with axial scanning of the reference mirror (17) to acquire axial depth (A-scan) images, and transverse scanning of the transverse mirror (18) to combine the A-scan images into a 2D cross-sectional image (B-scan) of the whole retina.  The signals used to synchronize the mirrors to generate the scan images are interpreted as a synchronization signal.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Shimozato in view of Scot to have included the features of “wherein the image acquisition controller further sends a synchronization signal synchronized with the one-dimensional image acquisition control signal to the signal controller” because a critical need exists for a device that enables patients with neuroinflammatory conditions to measure changes in their retinal pathology at home, thus allowing their physicians to objectively and more frequently monitor patients' disease activity remotely. Fundus autofluorescence (FAF) and optical coherence tomography (OCT) are both non-invasive retinal imaging modalities that can be used for this purpose (Scott [0005]).
In regards to claim 6, Shimozato/Scott teaches all the limitations of claim 1 and further teaches:
“wherein the image acquisition controller and the signal controller are integrated in a same chip”
Shimozato teaches in [0059] The signal acquiring unit 210, the signal processing unit 220, and the display control unit 240 may be formed of software modules to be executed by a CPU or a MPU of the control unit 200, or of a circuit configured to achieve a particular function, for example, an ASIC.  
In regards to claim 8, Shimozato teaches all the limitations of claim 1 and further teaches:
“wherein the image acquisition controller is a microcontroller”
The use of a microcontroller for controlling a function in an apparatus is ubiquitous.  This feature would be considered a routine implementation by those of ordinary skill and as such does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Scott Figure 8 teaches a microcontroller unit 20 which is used to control the various processes of an OCT scanning tool.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Shimozato in view of Scott to have included the features of “wherein the image acquisition controller is a microcontroller” because It is specifically designed for patient use at home, including ruggedization of the system components for durability under a range of temperatures, pressures, humidity, shock, and accelerations (Scott [0013]).
In regards to claim 10, Shimozato/Scott teaches:
“A low coherence interferometry, comprising: a low coherence light source, configured to emit an illumination light beam”
Shimozato Figure 1 teaches an interferometer.  Shimozato teaches in paragraph [0035] light source 110 is a low coherent light source.
“a light splitting and combining element, disposed on a transmission path of the illumination light beam, the light splitting and combining element splitting the illumination light beam into a reference light beam and an object light beam, wherein an object-to-be-tested is located on a transmission path of the object light beam”
Shimozato teaches in Figure 1 coupler 111 which performs these functions.  Figure 1 discloses reference optical system 130 and sample optical system 120.
“a reflective element, disposed on a transmission path of the reference light beam”
Shimozato Figure 1 and paragraph [0043] teaches mirror 133.
“a scan element, disposed on the transmission path of the object light beam, and located between the light splitting and combining element and the object-to-be-tested”
Shimozato Figure 1 and paragraph [0038] The sample optical system 120, to which the measurement light is guided, includes an X galvano scanner 123 and a Y galvano scanner 124, which are variable in angle.
“wherein the reference light beam is reflected by the reflective element and transmitted to the light splitting and combining element, and the object light beam is sequentially reflected by the scan element and the object-to-be-tested and then transmitted to the light splitting and combining element, the reflected reference light beam and the reflected object light beam are combined by the light splitting and combining element to form a synthesized light beam, wherein the scan element is configured to adjust a position where the object light beam irradiates the object-to-be-tested”
These features are a mere recitation of the function of the OCT scanner.  Shimozato teaches an OCT apparatus in Figure 1 that performs these functions.
“a one-dimensional array image sensor, disposed on a transmission path of the synthesized light beam”
Shimozato teaches in Figure 1 and paragraph [0044] line sensor 144.
“and a signal control module, comprising:
an image acquisition controller, coupled to the one-dimensional array image sensor, and configured to send a one-dimensional image acquisition control signal to control the one-dimensional array image sensor to capture one-dimensional image information of the object-to-be-tested;
a signal controller, coupled to the image acquisition controller and the scan element, and configured to send a two-dimensional image acquisition control signal,
wherein the image acquisition controller further sends a synchronization signal synchronized with the one-dimensional image acquisition control signal to the signal controller, wherein the one-dimensional image acquisition control signal and the two-dimensional image acquisition control signal are synchronized with each other in timing, and the one-dimensional array image sensor captures the one-dimensional image information of the object-to-be-tested at different positions along a direction according to the one-dimensional image acquisition control signal and the two-dimensional image acquisition control signal, and the one-dimensional image information corresponding to the different positions constitutes two-dimensional image information of the object-to-be-tested”
See claim 1.
In regards to claim 15, Shimozato/Scott teaches all the limitations of claim 10 and claim 15 contains similar limitations as in claim 8.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 8.
In regards to claim 18, Shimozato/Scott teaches all the limitations of claim 1 and further teaches:
“wherein the signal controller sends a scan element control signal to the scan element according to a synchronization signal, and the scan element adjusts a transmission direction of the object light beam according to the scan element control signal so that the object light beam irradiates along the one direction on the object-to-be-tested”
Shimozato teaches in [0050] The signal acquiring unit 210 is connected to the light source 110, the X galvano scanner 123 and the Y galvano scanner 124, the driving members (not shown) configured to drive the mirror 133 and the focus lens 122, and the line sensor 144. The signal acquiring unit 210 is also connected to the operation input unit 170, and is configured to control the light source 110 and other components depending on input contents to scan the measurement light over the anterior eye Ea or the fundus Er of the eye to be inspected E.  With the assumption of operability applied to Shimozato, in order for an image to be created via the scans it would require the mirror, light source and line sensor in some cooperative timing scheme.  Otherwise images would either be too dark, or light or possibly not even recorded etc.  Shimozato teaches successful imaging in the specification. Therefore, whatever signal activates these components to start operation may be considered a synchronization signal.  Shimozato teaches in paragraph [0050] The signal acquiring unit 210 is also connected to the operation input unit 170, and is configured to control the light source 110 and other components depending on input contents to scan the measurement light over the anterior eye Ea or the fundus Er of the eye to be inspected E.  These input contents may be considered synchronization signals as well.
In regards to claim 19, Shimozato/Scott teaches all the limitations of claim 1 and further teaches:
“further comprising a processor, configured to receive and process the two-dimensional image information to form a two-dimensional image of the object-to-be-tested”
Shimozato teaches in Figure 2 signal processing unit 220.  Figure 3 teaches various 2-D images generated from the various units in the signal processing unit 220.
In regards to claim 20, Shimozato/Scott teaches all the limitations of claim 1 and further teaches:
“wherein the one-dimensional array image sensor comprises a plurality of image sensing elements, and the image sensing elements are arranged along a direction”
Shimozato Figure 1 teaches line sensor 144.
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozato in view of Scott in view of Podoleanu et al. US 2005/0231727 hereinafter referred to as Podoleanu.
In regards to claim 7, Shimozato/Scott teaches all the limitations of claim 1 and further teaches:
“wherein the image acquisition controller comprises a frame grabber card”
Podoleanu teaches in paragraph [0088] the dual input displaying means 27, which could be implemented for example by a two input digital frame grabber under the control of the PC 28.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Shimozato/Scott in view of Podoleanu to have included the features of “wherein the image acquisition controller comprises a frame grabber card” because a need exists for a better procedure of implementing the depth scanning and processing of the OCT signal (Podoleanu [0015]).  
In regards to claim 14, Shimozato/Scott teaches all the limitations of claim 10 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimozato in view of Scott in view of Frisken et al. US 2012/0120407 hereinafter referred to as Frisken.
In regards to claim 9, Shimozato/Scott teaches all the limitations of claim 1 and further teaches:
“wherein the signal controller is a data acquisition card”
The use of a data acquisition card to acquire data such as scan data is known.  This feature would be considered a routine implementation by those of ordinary skill and as such does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Frisken teaches in Figure 6 and paragraph [0083] the signal is then passed through a data acquisition card (DAQ) 34 which converts the analogue signal into a digital signal and samples it.  A further photo-detector 33 connected between the trigger path 8 and the DAQ 34 is used to provide a trigger to provide linear triggering.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Shimozato/Scott in view of Frisken to have included the features of “wherein the signal controller is a data acquisition card” because due to its non-contact, non-invasive and non-destructive nature, OCT has found extensive application in the biomedical imaging field, ranging from ophthalmology to neurology, dermatology, dentistry, developmental biology, urology, and gastroenterology as an in-vivo diagnostic tool (Frisken [0004]).
In regards to claim 17, Shimozato teaches all the limitations of claim 10 and claim 17 contains similar limitations as in claim 9.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 9.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422